Case 8:18-CV-02797-VI\/|C-AEP Document lO-l Filed 12/02/18 Page 1 of 3 Page|D 50

EXHIBIT A
COURT’S INTERROGATORIES TO INDIVIDUAL PLAINTIFF

8:18-cv-2797 VMC-AEP
Kennedy v. MAINSTREAM PARTNERS Vll, LLC

SIESTA INN
l. Plaintiff Residence address.
Patricia Kennedy

9205 NW 80"’ Street
Tamarac, FL 33321

and

6720 S. Florida Ave. Apt 1211
Lakeland, FL 33813

2. Name of current employer and place of employment

Mental Health Association of SE Florida

9 Muses Art Center

7139 West Oakland Park Blvd.

Lauderhill, Fl 3313
3. Date(S) and time(S) that you visited the Subject property.

On or about September 26, 2018 I visited the subject property’s website.
4. Purpose of your visit and duration of stay‘?

To ascertain whether the website complies with the law.
5. Did anyone accompany you? If So, Who?

Daniel Pezza

1710 N. 40th Ave.
Hollywood, FL 33021

 

Case 8:18-cV-02797-VI\/|C-AEP Document lO-l Filed 12/02/18 Page 2 of 3 Page|D 51

6. Describe the nature of your disability.
Mobility impaired due to spinal injury.

7. Specifically list each of the architectural barriers which you personally observed
or experienced at this facility.

When I went to the hotel website to book a reservation at:

www.siestainnmotel.com;

 

htt s://Www.bookin .com/hotel/us/siesta-inn-saint-

https://www.exgedia.com/St-Petersburg-Clearwater-Hotels-Siesta-

lnn.h l 9446394.Hotel-Information

   

 

httns://www.hotels.com/ho623284608/siesta-inn-st-petersburg-united-
states-of-ameriea/

 

httns://www.orbitz.com/St-Petersbu rg-C lea rwater-Hotels-Siesta-
Motel.h 15420257.Hotel- Information

 

The online reservation system for the hotel on none of these sites
identifed nor described accessible features in the hotel or its guest
rooms in enough detail to reasonably permit me, a person with a
disability, to assess independently whether it or any guest room meets
my accessibility needs. The websites do not identify accessible features
of the property such as accessible lobby restrooms, pool lifts, or other
accessible features in its guest amenities. Nor do the websites

provide any information pertaining to its accessible guest rooms,
including but not limited to whether the guest rooms had accessible
commodes, sinks, grab bars, bathing and restroom features, controls
with operating mechanisms that did not require tight grasping

or twisting, maneuverability, and other features required to be
accessible. Nor do any of the websites provide for a reservation of
accessible guest room(s).

 

Case 8'18-cV-02797-VI\/|C-AEP Document lO-l Filed 12/02/18 Page 3 of 3 Page|D 52

8. Did you take notes or make a contemporaneous record of these barriers? lf so,
attach a copy to these Answers.

See attached Exhibit B - screenshots.

9. What notices of deficiencies or other efforts to resolve your complaints were
made before filing suit?

None

10. Please list any other Title IlI cases in which you have been a party in this
District.

See attached Exhibit C

Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify, and state, under
penalty of perjury that the foregoing is true and correct

Ll--’se-®© la retire ~ »- "-"`~/

Date Patricia Kennedy

 

